Citation Nr: 1517560	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chloracne, as a substitute claimant and for purposes of accrued benefits.

2.  Entitlement to service connection for a skin disorder, other than chloracne, as a substitute claimant and for purposes of accrued benefits.  

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969.  The Veteran died in October 2011 and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the September 2010 decision, the RO denied service connection for chloracne and a skin disorder other than chloracne.  The Veteran timely perfected an appeal as to those issued with the submission of a VA Form 9 in August 2011.  

Meanwhile, in a January 2011 rating decision, the RO denied service connection for ischemic heart disease.  Notice of that determination was provided to the Veteran later that month.  In response, the Veteran submitted new and material evidence to support his claim of service connection for ischemic heart disease that was received at the RO in May 2011, well within the one-year period following notice of the January 2011 rating decision.  As such, his claim of service connection for ischemic heart disease remained pending.  See 38 C.F.R. § 3.156(c).  

The Veteran passed away in October 2011, while the RO was conducting additional development with regard to his claim of service connection for ischemic heart disease, and while his claims of service connection for a skin disorder and chloracne remained pending before the Board.  

The Veteran's surviving spouse filed a claim for Dependency and Indemnity Compensation (DIC) for the cause of the Veteran's death in November 2011; and, she requested to be a substitute claimant for her late husband's claims that remained pending at the time of his death for purposes of seeing the claims to completion for accrued benefits.  

In an August 2012 rating decision, the RO denied service connection for the cause of the Veteran's death.  The appellant timely appealed that determination.  

The RO notified the appellant in August 2014 that she was approved as a valid substitute claimant for the late Veteran for purposes of accrued benefits as to the issues of service connection for a skin condition and chloracne.  See 5121A (West 2014); 38 C.F.R. § 3.1010 (2014).  As such, she brings the current claim without the restrictions imposed by 38 U.S.C.A. § 5121 (West 2014) or 38 C.F.R. § 3.1000 (effective October 6, 2014).  That same month, the RO issued a Statement of the Case (SOC) as to the issue of service connection for the cause of the Veteran's death and the appellant submitted a timely Form 9, substantive appeal in September 2014.  

Meanwhile, after completing additional development regarding the Veteran's claim of service connection for ischemic heart disease, the RO issued another rating decision in September 2014 which continued to deny the claim of service connection for ischemic heart disease for purposes of accrued benefits.  Notice of that determination was provided to the appellant in September 2014.  To the Board's knowledge, the appellant has not submitted an NOD as to this issue; however, the one-year period following notice of this decision has not yet expired.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of service connection for a skin disorder other than chloracne, and service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have a diagnosis of chloracne during his lifetime.  


CONCLUSION OF LAW

Chloracne was not incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection as her late husband's substitute claimant for chloracne.  Prior to his death, the Veteran maintained that he developed chloracne as a result of in-service herbicide exposure.  

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in May 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examination of his skin in May 2011.  The examiner's finding of no current diagnosis of chloracne was based on review of the service treatment records, the VA treatment records, and an interview with the Veteran.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

The Veteran served in Vietnam during the Vietnam era, and therefore his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

For Agent Orange exposed Veteran's, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  Chloracne is one of those listed diseases  See 38 C.F.R. § 3.309(e).  While chloracne is one of the listed diseases for which the presumption applies, the Veteran does not, according to the medical evidence in this case, have a diagnosis of chloracne.  See May 2011 VA examination report.  

A review of the service treatment records indicates that clinical evaluation of the Veteran's skin was normal at enlistment examination August 19, 1965 and at his separation examination August 2, 1968.  A January 1968 entry indicates that the Veteran presented with two purulent raised lesions near the frenulum of his penis that were not painful, and had no inguinal adenopathy.  Dry powdered lesions were positive for cocci and negative for rods, and there were no Donavan bodies.  

Post service, a January 2008 dermatology note shows that the Veteran reported a diffuse rash for one year prior which was mildly itchy.  The diagnosis was diffuse xerotic eczema and the Veteran was given tac solution to use twice daily and was advised to bathe in Dove solution.  A June 2008 note states that the Veteran has complaint of a skin rash on both armpits for which he uses a gel given to him for his dermatologist.  His right lower extremity had a 10 cm macule without atypia and mild erythema and a diagnosis of chronic dermatitis was reported.  

A VA treatment report from October 2010 shows a rash located on the lower leg persistent for several years and treated with topical triamcinolone with some improvement.  A second dermatology note dated December 2010 diagnosed hand eczema, tinea manuum, actinic keratosis, stucco keratosis, and nummular eczema.  The Veteran was prescribed Lidex cream to the nummular eczema on his (KOH negative), distal left lateral legs, Carmol 40 lotion tid (three times per day) to the stucco keratoses on his arms and legs, and nizoram and Carmol cream to the left palm and both feet where there were onchymycotic changes and a positive KOH test.  Two actinic keratoses (AKs) were treated with cryosurgery, and the Veteran was told to expect these treated AKs to blister.

On examination of the Veteran's skin, there was no active oozing of any lesions at that time.  There were no papules, pustules, cysts, comedones or acneform lesions on the face, head, chest, back, upper and lower extremities.  There was no scarring over those areas either.  There was decreased hair over the lower extremities with varicose veins bilaterally.  There was no current edema or weeping lesions.  There were small dried areas on the lower extremities which looked like residuals of the Veteran's previously diagnosed nummular eczema.  The examiner indicated the following skin diagnoses:  hand eczema, tinea manuum, actinic keratosis, stucco keratosis, and nummular eczema.  The examiner specifically indicated on the examination report that the Veteran did not have a diagnosis of chloracne.  The examiner noted that chloracne was an acne-like eruption of comedones, cysts, and pustules that usually involved the malar area of the face.  The examiner further noted that cysts are frequently coalescent, and filled with straw colored fluid.  Disfiguring scars are universal.  The Veteran had no comedones, cysts or pustules, and significantly, he had no scars of any significance.  The examiner also noted that he was being seen by a dermatologist, and chloracne was not diagnosed in any of the treatment records.  

To the extent that the Veteran and/or appellant dispute this conclusion, the affect that herbicide exposure has upon a person is the type of question that requires competent medical evidence in order to resolve.  Here, nothing on file shows that the Veteran or his surviving spouse has the requisite knowledge, skill, experience, training, or education to render a medical diagnosis of chloracne.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1); See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Laypersons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of a skin disability in this case falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

No competent medical evidence is otherwise of record which supports a finding that the Veteran had chloracne at any time since service.  Thus, service connection is not warranted for chloracne based upon herbicide exposure and the presumptive provisions of 38 C.F.R. §§ 3.307, and 3.309(e).  No other presumptive provision(s) appears applicable to the facts of the present appeal.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In other words, the Veteran may nevertheless establish service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Neither the Veteran nor his surviving spouse has identified any provider of treatment for, or a diagnosis of, chloracne.  In the absence of proof of a present disability (for which service connection is sought), there is no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service connection for chloracne on a presumptive basis is not warranted.  As noted above, the issue of service connection for a skin disorder other than chloracne is addressed in the Remand portion below.  

Laypersons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of chloracne in this case falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a skin disability, including chloracne, and that the appeal must be denied.


ORDER

Service connection for chloracne is denied.  


REMAND

Prior to his death, the Veteran maintained that he suffered from a skin disorder ever since his return from service in Vietnam.  The Veteran died during the pendency of his appeal and his surviving spouse has been approved as a valid substitute claimant to continue her late husband's claim to completion.  

Generally, claims for accrued benefits must be adjudicated based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Specifically, in a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4) ; see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

However, with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008.  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A.  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of a claim.  A substitute claimant may submit additional evidence in support of a claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  Thus, it is potentially to an appellants' benefit to have a claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A.  Here the appellant requested status as a substitute claimant and her request was accepted by VA; therefore, any additional evidence received in support of the claim subsequent to the time of the Veteran's death will be considered.

In this regard, the Board finds that additional development of the record is necessary to fairly decide the claim of service connection for a skin disorder other than chloracne.  Although the VA examination in May 2011 was adequate for determining what skin conditions the Veteran had (hand eczema, tinea manuum, actinic keratosis, stucco keratosis, and nummular eczema) and did not have (chloracne), the examiner's opinion as to the likely etiology of the Veteran's skin disorders is incomplete.  

The examiner was asked if the Veteran's current skin condition was, as likely as not, related to his in-service treatment for penile lesions in January 1968.  The examiner opined that the Veteran's current skin condition was not related to the penile lesions in service because the Veteran had a contact dermatitis with a superficial bacterial infection in service and he did not have a bacterial infection at the time of the examination in May 2011.  

The above opinion is not adequate because it fails to consider the Veteran's competent and credible statements regarding continuity of symptoms since service.  Moreover, while it appears that the Veteran's in-service penile lesions resolved, there is still a question as to whether the Veteran's eczema, tinea manuum, actinic keratosis and stucco keratosis had their onset during service or as a result of any incident in service, including in-service herbicide exposure.  A medical opinion is therefore necessary to decide the claim.  38 C.F.R. § 3.159.  

Additional development is also necessary with regard to the appellant's claim of service connection for the cause of the Veteran's death.  Prior to his death, the Veteran had maintained that he had a diagnosis of ischemic heart disease which contributed to his death.  A VA examination report from August 2010 notes that the Veteran had atrial fibrillation and an enlarged heart (cardiomegaly).  The examiner did not list ischemic heart disease as a current disability.  The report was accompanied by a negative stress test.  

Similarly, an October 2010 VA outpatient cardiology note did not identify any ischemia.  

However, in May 2011, the Veteran's private doctor, D.R., MD, indicated that, for over 15 years, the Veteran had ischemic heart disease, atrial fibrillation and angina pectoris.  On a VA ischemic heart disease disability benefits questionnaire, Dr. D.R. indicated that a diagnostic exercise test and angiogram had been conducted six months prior; however, no such documentation of any testing was provided.  The Veteran submitted authorization to the RO to obtain Dr. D.R.'s medical records.  The records were subsequently received at the RO, but they do not contain the referenced exercise test or angiogram.  A May 2011 entry notes the Veteran's reports of having ischemic heart disease and an angiogram 6 months prior.  According to that report, DR. D.R. was going to obtain the angiogram report, but it does not appear that this was accomplished.  Moreover, based on that statement, it does not appear that the claimed angiogram was conducted privately by Dr. D.R. as was originally thought.  

In a July 2012 VA opinion, it was noted that the Veteran did not have ischemic heart disease based on the findings from the August 2010 aforementioned cardiology consultation, a normal coronary angiogram in June 2001, a negative treadmill stress test in August 2010, and the VA examination report from May 2011.  

Despite these findings, the Veteran did have a diagnosis of atrial fibrillation prior to his death.  The Certificate of Death shows that the Veteran died in October 2011.  The immediate cause of death was pneumonia, due to (or as a consequence of) pulmonary fibrosis exacerbation.  The Certificate of Death also lists atrial fibrillation as an other significant condition contributing to death, but not resulting in the underlying cause.  

The appellant maintains that the Veteran's atrial fibrillation is related to Dr. D.R.'s diagnosis of ischemic heart disease; and, claims that it, and the Veteran's Grave's disease all resulted from in-service herbicide exposure.  While presumptive service connection for ischemic heart disease has been denied, there has been no inquiry as to the possible relationship between the Veteran's atrial fibrillation, his Grave's disease, and service, to include as to whether either of these disabilities can be linked to in-service herbicide exposure on a direct basis.  See Combee, supra.  Given the Veteran's diagnosis of atrial fibrillation prior to his death, the appellant's contentions regarding a relationship between in-service herbicide exposure and Grave's disease and atrial fibrillation, additional development is warranted.  

The RO should obtain another medical opinion as to whether it is as likely as not that the Veteran's atrial fibrillation and/or Grave's disease is related to service, including his presumed in-service herbicide exposure.  

Any outstanding VA records and identified private records should be obtained and associated with the electronic record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record any outstanding VA records, including, but not limited to the Veteran's terminal hospital records and any cardiology studies not currently of record.  

2.  With appropriate authorization from the appellant, obtain and associate with the electronic record any outstanding private treatment records relevant to the claims on appeal, including any terminal hospital records, cardiology studies, or skin treatment.  If possible, contact Dr. D.R., and request that he provide a rationale and objective evidence for his opinion that the Veteran had ischemic heart disease for 15 years prior to his death.  

3.  After completion of Directives 1 & 2, to the extent possible, obtain a VA medical opinion as to whether the Veteran's atrial fibrillation is related to his Grave's disease, and if so, whether it is as likely as not (a 50 percent or higher probability) that the Veteran's cause of death is related to in-service herbicide exposure or any other event in service.  The electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed. 

The examiner must provide opinions for the following questions:

(1)  Did any of the Veteran's service-connected disabilities, as likely as not, either cause or substantially contributed to the cause of the Veteran's death?

(2)  Was the Veteran's atrial fibrillation and/or Grave's disease causally related to events during his military service or any incident therein, to include herbicide exposure?

(3)  Did the Veteran, as likely as not, have ischemic heart disease prior to his death?

(4)  Was the Veteran's cardiomegaly, pulmonary fibrosis or any other pulmonary or cardiac disability causally related to events during his military service or any incident therein, to include herbicide exposure? 

A complete rationale for all opinions must be provided.  

4.  Obtain an opinion as to whether it is at least as likely as not that any of the Veteran's diagnosed skin conditions had their onset during service or are otherwise related to service, including, but not limited to in-service herbicide exposure.  The record shows that prior to his death, the Veteran was diagnosed with hand eczema, tinea manuum, actinic keratosis, stucco keratosis, and nummular eczema.  It should be noted that the Veteran is competent to state that he had skin rashes since service, and there is no reason to doubt the Veteran's credibility in this regard.  

5.  After the development requested has been completed, the RO must review the medical opinions to ensure that they are in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once. 

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, and the Veteran's claim of service connection for a skin disorder other than chloracne for purposes of completing the claim as a substitute claimant, taking into consideration all relevant evidence associated with the record October 2011.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


